Order entered February 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00871-CV

                                  ERIC DRAKE, Appellant

                                               V.

                TRAVELERS INDEMNITY COMPANY, ET AL, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 13-01062

                                           ORDER
       By order dated January 30, 2014, the Court requested that Appellant file within ten days

of the date of that order (1) notice that Appellant has requested preparation of the reporter’s

record; and, (2) written verification that appellant has paid or made arrangements to pay the

reporter’s fee; or written documentation that appellant has been found to be entitled to proceed

without payment of costs. Appellant has advised the Court that he has now requested the

reporter’s record and that he has been found indigent. He has attached a copy of his affidavit of

inability to pay and a copy of his request to Antonette Reagor dated February 3, 2014 to prepare

the reporter’s record in this cause. Accordingly, we ORDER Antoinette Reagor to file, within

THIRTY DAYS of the date of this order, either (1) the reporter’s record; (2) written verification

that no hearings were recorded or no request for the reporter’s record has been made; or (3)
written verification that appellant has not been found indigent and has not paid or made

arrangements to pay for the record.

       We notify appellant that if we receive verification that no request for the record has been

made or that he has not been found indigent or paid for or made arrangements to pay for the

record, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Antoinette Reagor, Court Reporter for the 68th Judicial District

Court and to the Honorable Martin Hoffman, Presiding Judge of the 68th Judicial District Court.


       .


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE